DETAILED ACTION
Allowable Subject Matter
	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest the subject matter of independent claims 1, 12 and 20. More specifically, the prior art of record does not teach or suggest analyze the first dataset to determine that the first dataset has not been altered, by comparing the first dataset to valid medical data from a second medical hub and determining that a pattern within the first dataset is consistent with the valid medical data from the second medical hub; access a second dataset comprising data sampled at a second data sampling rate that is slower than the first data sampling rate and is recorded during the sampling time period; analyze the second dataset to determine that the second dataset has not been altered, by comparing the second dataset to second valid medical data from a third medical hub and determining that a pattern within the second dataset is consistent with the second valid medical data from the third medical hub; scale the second dataset to match the first data sampling rate; fuse the first dataset and the second dataset into a composite dataset; align the first dataset and the second dataset in the composite dataset, such that data from both the first dataset and the second dataset is sequentially ordered in the composite dataset in an order in which the data was recorded; cause display of the composite dataset; generate a graphical overlay on top of the display of the composite dataset that provides an interpretation of the composite dataset; and transmit the composite dataset to the remote server, in combination with all other recited elements.

Tako et al.
Surgical Navigation Inside A Body
20170367771; see paragraph 124

Merdan et al.
Distributed interactive medical visualization system with primary/secondary interaction features
20180046354; see abstract

Badiali et al.
Augmented reality glasses for medical applications and corresponding augmented reality system
20170160549; see abstract and paragraphs 168-171


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED H HASAN/Primary Examiner, Art Unit 2154